DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 10, 11, 25, and 27 of U.S. Patent No. 10,322,267, hereinafter ‘267. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 11 of ‘267 discloses all limitations required by claim 1. 
Regarding claim 2, claim 11 of ‘267 discloses all limitations required by claim 2. 
Regarding claim 3, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Similar to Gardner, the device of the claimed relative dimensions (dimensions of the first spring arm relative to second spring arm) would not perform differently than that claimed in claim 11 of ‘267 and as such, would be obvious. 
Regarding claim 4, claims 5 and 11 of ‘267 disclose all limitations required by claim 4 and teachings of claims 5 and 11 would be obvious to combine as they are both directed to the magnetically programmable shunt valve assembly. 
Regarding claim 5-6, claims 5, 6 and 11 of ‘267 disclose substantially all limitations of claims 5 and 6 except for the inclined surface being with a non-linear slope or linear slope, and these claims would be obvious to combine as they are both directed to the magnetically programmable shunt valve assembly. 
There are very limited ways in order to provide an inclined surface.   A person of ordinary skill has good reason to pursue the known options (having an inclined surface with a slope that is nonlinear, having a n inclined surface with a slope that is linear, etc.) within his or her technical grasp.  If this leads to the anticipated success (an inclined surface allowing for the second spring to rest against the inclined surface), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art at the time of invention would either have a slope that is linear or nonlinear, as both would allow for the second spring arm to rest against the inclined surface.
Regarding claim 7, claim 6 of ‘267 disclose additional limitations required by claim 7 and would be obvious to combine with limitations of claims 5 and 11 as they are both directed to the magnetically programmable shunt valve assembly. 
Regarding claim 10, claim 11 of ‘267 discloses the limitations required by claim 10, as claim 11 requires certain positioning of components with respect to other components. 
Regarding claim 11 and 13, claims 11 and 25 of ‘267 discloses the limitations required by claims 11 and 13, and these claims would be obvious to combine as they are both directed to the magnetically programmable shunt valve assembly. 
Regarding claim 12, claims 11 and 27 of ‘267 discloses the limitations required by claim 12, and these claims would be obvious to combine as they are both directed to the magnetically programmable shunt valve assembly.
Regarding claim 14, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Similar to Gardner, the device of the claimed relative dimensions (dimensions of the first spring arm relative to second spring arm) would not perform differently than that claimed in claim 11 of ‘267 and as such, would be obvious. 
Regarding claim 15, claims 5, 11, and 25 of ‘267 discloses the limitations required by claim 15, and these claims would be obvious to combine as they are both directed to the magnetically programmable shunt valve assembly. 
Regarding claim 16, claims 6, 11, and 25 of ‘267 discloses the limitations required by claim 15, and these claims would be obvious to combine as they are both directed to the magnetically programmable shunt valve assembly.
Regarding claim 17, claims 10, 11, and 25 of ‘267 discloses the limitations required by claim 15, and these claims would be obvious to combine as they are both directed to the magnetically programmable shunt valve assembly.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, and 11 of ‘267 in view of Bosio (US 4,212,589).
Regarding claim 8, claims 5, 6, and 11 of ‘267 discloses substantially all limitations of claim 8 except for rotation of the cam in a second direction, opposite to the first direction, decreases the selected pressure.
Bosio discloses an adjustable pressure regulator fitted with a control knob that is rotatable in opposite rotational sense in order to increase or decrease the pressure of delivered fluid (see col. 3, ll. 38-47). It would have been obvious to a person having ordinary skill in the art to have the cam rotatable in a second direction, opposite the first direction, decreasing the selected pressure, as Bosio discloses rotation in one direction to increase pressure and in an opposite direction to decrease pressure, and this would allow for both decreasing and increasing the pressure setting. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of ‘267 in view of Ito (US 2003/0057392). 
Regarding claim 9, claim 11 of ‘267 discloses substantially all limitations of claim 9 except for the valve element being one of a sphere, a cone, and a cylinder. 
Ito discloses a pressure-variable valve device and set-pressure adjusting device for the valve device, wherein the valve element is a sphere 20 seated in a valve seat 13, the valve element and the valve seat together forming an aperture through which fluid flows, the fluid pressure and the flow rate of the fluid controlled by the size of the aperture (see Fig. 2). It would have been obvious to a person having ordinary skill in the art to have the valve element of ‘267 be a sphere, as disclosed by Ito, in order to allow for a sphere seated in a valve set allowing for an aperture wherein the size of the aperture controls the flow of fluid through the valve, allowing for control of fluid through the valve. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781